 

Exhibit 10.1

 

AWARD NO.:              

 

 

OFG BANCORP

 

2007 OMNIBUS PERFORMANCE INCENTIVE PLAN

RESTRICTED UNIT AWARD AND AGREEMENT

 

This Restricted Unit Award and Agreement (the “Award”) is made and entered into
on this    th day of                      of 20    , by and between OFG Bancorp
(the “Corporation”) and                                         (the
“Grantee”).  All capitalized terms not otherwise defined herein shall have the
meanings ascribed to them in the 2007 Omnibus Performance Incentive Plan, as
amended and restated (the “Plan”).  Whenever appropriate, words and terms used
in the singular shall be deemed to include the plural, and vice versa, and the
masculine gender shall be deemed to include the feminine gender.

WHEREAS, the Corporation has established and maintains the Plan to, among other
things, provide flexibility to the Corporation and its Affiliates to attract,
retain and motivate their directors, officers, and other key employees through
the grant of awards based on performance and to adjust their compensation
practices to the best compensation practices and corporate governance trends as
they develop from time to time; 

 

WHEREAS, the Plan is further intended to motivate high levels of individual
performance coupled with increased shareholder returns;

 

WHEREAS, the Plan is administered by the Compensation Committee of the Board of
Directors of the Corporation (the “Plan Administrators”);  

 

WHEREAS, Grantee is eligible to participate in the Plan; and

 

WHEREAS, the Plan Administrators have determined that Grantee shall participate
and receive performance incentives under the Plan.

 

NOW, THEREFORE, in consideration of the premises, and subject to the terms and
conditions of the Plan, the Corporation and Grantee agree as follows:

 

SECTION 1.  Award; Grantee Rights.  The Corporation hereby awards
                 (     ) Restricted Units (the “Restricted Units”) to Grantee
for the acquisition of an equal number of shares of Common Stock at the end of
the Restricted Period.  A Restricted Unit does not represent an equity interest
in the Corporation and carries no voting or dividend rights.  The Restricted
Units may be forfeited to, and acquired at no cost by, the Corporation as set
forth in Sections 3 and 4 below. 

 

 

--------------------------------------------------------------------------------

 

 

SECTION 2.  Lapse of Restricted Period.   Subject to Article X of the Plan
regarding a Change of Control, the Restricted Period shall commence on the date
of this Award and shall lapse in its entirety on the third anniversary of the
date of this Award.  Notwithstanding anything to the contrary herein, upon the
lapse of the Restricted Period, the Compensation Committee may, in its sole
discretion, elect to pay cash or part cash and part Common Stock in lieu of
delivering only Common Stock.  If a cash payment is made in lieu of delivering
Common Stock, the amount of such cash payment for each share of Common Stock to
which Grantee is entitled shall be equal to the Fair Market Value of the Common
Stock on the date on which the Restricted Period lapsed.

 

SECTION 3.  Termination of Employment.  The following provisions shall apply in
the event of Grantee’s termination of employment with the Corporation or any
Affiliate:

 

(a)      Due to Cause.  In the event Grantee’s employment is terminated by the
Corporation or any Affiliate for Cause, the remaining Restricted Units shall be
forfeited at the time of such termination, and Grantee shall disgorge any
profit, gain or other benefit received in respect of the lapse of restrictions
on any prior Restricted Units for a period of twelve (12) months prior to the
termination of his employment for Cause.  In the event Grantee’s employment is
terminated by the Corporation or any Affiliate for Cause, the provisions of this
paragraph will apply notwithstanding any assertion (by Grantee or otherwise) of
a termination of employment for any other reason enumerated under this Section.

 

(b)     Due to Resignation.  In the event Grantee’s employment ends as a result
of his resignation from the Corporation or any Affiliate, any Restricted Units
shall be forfeited upon his termination of employment.

 

(c)     Due to Any Other Reason.  In the event Grantee’s employment is
terminated by the Corporation or any Affiliate for any other reason during the
applicable vesting period, Grantee (or Grantee’s estate or beneficiaries, if
Grantee subsequently dies) shall receive a payment calculated in the following
manner: (i) the number of Awarded Restricted Units will be reduced by
multiplying the grant under this Award by a fraction, the numerator of which is
the number of full months in the applicable vesting period during which Grantee
was an active employee and the denominator of which is the number of months in
the vesting period set forth in Section 2 above (with a partial month worked
counted as a full month if Grantee is an active employee for 15 days or more in
that month); and (ii) the resulting reduced number of Awarded Restricted Units
shall be considered vested and payment of such pro-rated Award is to be made to
Grantee (or Grantee’s beneficiaries or estate, if Grantee subsequently dies) as
soon as practicable after Grantee’s termination of employment.

 

SECTION 4.  Termination of Non-Employee Director.  In the event a Grantee’s
service as a Non-Employee Director shall terminate for reasons other than
removal for Cause, Grantee (or his estate or beneficiaries, if he subsequently
dies) shall receive a payment calculated in the following manner: (i) the number
of Restricted Units will be reduced by multiplying the grant under this Award by
a fraction, the numerator of which is the number of full months in the
applicable vesting period during which Grantee was an active Non-Employee
Director and the denominator of which is the number of months in the applicable
vesting period (with a partial month worked counted as a full month if Grantee
is an active Non-Employee Director for 15 days or more in that month); and
(ii) the resulting reduced number of Restricted Units shall be considered vested
and payment of such pro-rated Awards is to be made to Grantee (or his or her
beneficiaries or estate, if he subsequently dies) as soon as practicable after
his termination as a Non-Employee Director.  In the event Grantee’s service as a
Non-Employee Director is terminated for Cause, any remaining Restricted Units
granted to him shall be forfeited at the time of such termination, and Grantee
shall disgorge any profit, gain or other benefit received in respect of the
lapse of restrictions on any prior Restricted Units for a period of twelve (12)
months prior to his termination for Cause.  In the event Grantee’s service as a
Non-Employee Director is terminated  for Cause, the provisions of this paragraph
will apply notwithstanding any assertion (by Grantee or otherwise) of a
termination for any other reason.

  

SECTION 5.  Transferability of Award.  This Award may not be sold, transferred,
pledged, assigned, or otherwise alienated or hypothecated, other than by will or
by the laws of descent and distribution.  No transfer

 

--------------------------------------------------------------------------------

 

 

of this Award by will or by the laws of descent and distribution shall be
effective to bind the Corporation unless the Corporation shall have been
furnished with written notice thereof and a copy of the will and/or such other
evidence as the Board or the Plan Administrators may determine necessary to
establish the validity of the transfer.

 

SECTION 6.  Miscellaneous Provisions. 

 

(a)    This Award is subject to the terms of the Plan, which are incorporated
herein by reference.

(b)    The laws of the Commonwealth of Puerto Rico shall be controlling in all
matters relating to this Award.

(c)     The titles and captions in this Award are used only for convenience and
are not to be used in its interpretation.

 

IN WITNESS WHEREOF, the Corporation and Grantee have duly executed this Award on
the date first above written.

 

OFG BANCORP                                                           GRANTEE

 

 

 

By: _____________________________                        By:
_____________________________

Name:                                                                             
Name:

Title:                                                                               
Title:

 

 

--------------------------------------------------------------------------------

 